              Case 13-50461-btb     Doc 181    Entered 02/05/21 16:40:30     Page 1 of 7



 1   CHRISTOPHER P. BURKE, ESQ.                               ECF FILED ON 2/05/2021
     Nevada Bar No.: 004093
 2   attycburke@charter.net
     702 Plumas St.
 3   Reno, Nevada 89509
     (775) 333-9277
 4   Attorney for Debtors:
     Christopher Michael Marino
 5   Valerie Margaret Marino
 6
                            UNITED STATES BANKRUPTCY COURT
 7                                DISTRICT OF NEVADA
 8
     In Re:                                                   BK-13-50461-BTB
 9                                                            Chapter 7
     CHRISTOPHER MICHAEL MARINO
10   and VALERIE MARGARET MARINO                              Hearing Date: 12/09/20
                                                              Hearing Time: 2:00 p.m.
11
                    Debtors.                                  New Hearing Date: 2/19/2021
12                                                            New Hearing Time: 10:00 a.m.
13
         OPPOSITION TO MOTION FOR RELIEF FROM JUDGMENT OR
14       ORDER (RULE 9024) AND FOR NEW EVIDENTIARY HEARING
15            COMES NOW, Debtors, CHRISTOPHER MICHAEL MARINO and VALERIE
16   MARGARET MARINO, (“Debtors”or “Mr. and Mrs. Marino”), and files this Opposition
17   to Motion for Relief from Judgment or Order (Rule 9024) and for New Evidentiary
18   Hearing (Dkt. 162) filed by PHH Mortgage Services, (“PHH”) formerly known as Ocwen
19   Loan Servicing LLC (“Ocwen”).
20                                                 I
21                                          OVERVIEW
22            In a nutshell, PHH wants a do-over. Astonishingly, almost six (6) years after the
23   Marinos filed their Motion for Contempt, and almost five (5) years after this Court
24   decided against PHH, it wants to relitigate that Motion for Contempt. But nothing
25   requires it, not even the Supreme Court’s 2019 Taggart decision. At best, even if
26   Taggart applied retroactively, and it shouldn’t, it would only require the Court to look at
27   the evidentiary hearing facts and its own earlier Opinion to determine if Taggart would
28                                                 1
            Case 13-50461-btb      Doc 181     Entered 02/05/21 16:40:30      Page 2 of 7



 1   have changed that earlier decision. Not surprisingly, a simple look at the Court’s prior
 2   opinion, the evidence that was admitted, and the Taggart decision all reveal that there
 3   isn’t any reason for the Court to change its opinion.
 4                                                 II
 5                                         ARGUMENT
 6   1. Retroactive relief is not required.
 7          To begin with, PHH urges this Court to apply Taggart v. Lorenzen 139 S.Ct.1795
 8   (2019) retroactively. But, it need not. In pushing this position, PHH specifically relies
 9   on Harper v. Virginia Dpt. of Taxation, 509 U.S. 86 (1993). But, as explained below,
10   Harper doesn’t apply in this situation because only it stands for the proposition that,
11   once a rule of federal law is applied to the parties in the case in which it was announced,
12   it must be applied retroactively. Id at 96.
13          Instead, the seminal case on retroactivity was decided by the United States
14   Supreme Court in Chevron Oil two decades before the Harper decision. It held, that in
15   determining retroactive application of a new holding, the Court is to evaluate the
16   following: 1) whether the decision announces a new principle of law, either by overruling
17   clear past precedent or by deciding an issue of first impression the resolution of which
18   was not clearly foreshadowed; 2) weigh the merits and demerits of the particular case by
19   looking to the prior history of the rule in question, its purpose, and effect, and consider
20   whether retrospective operation will further or hinder its operation; and 3) weigh the
21   inequity imposed by retroactive application, recognizing that injustice or hardship
22   should be avoided. Chevron Oil Co. V. Huson, 404 U.S. 97, 106 (1971). As shown below,
23   none of these prongs warrant retroactive review of the Court’s decision from more than
24   four years ago.
25          Besides, any position that Chevron has been overruled or otherwise abrogated by
26   Harper was explicitly rejected in McKinney v. Pate, 20 F.3d 1550, 1566 (11th Cir. 1994),
27   cert. denied, 513 U.S. 1110 (1995), which specifically held that Harper did not overrule
28                                                 2
             Case 13-50461-btb      Doc 181    Entered 02/05/21 16:40:30       Page 3 of 7



 1   Chevron, pointing out, as already mentioned above, that Harper only stands “for the
 2   proposition that, once a rule of federal law is applied to the parties in the case in which it
 3   was announced, it must be applied retroactively.” Id at 1566. That is all it held. Thus,
 4   PHH should not be allowed to extend Harper into new and unchartered territory
 5   without a clear mandate from the U.S. Supreme Court.
 6          This is further supported by the language in Harper itself (as well as the
 7   certiorari denial of McKinney), which itself limits its holding to the parties before it and
 8   provides, “[w]hen this Court applies a rule of federal law to the parties before it, that
 9   rule is the controlling interpretation of federal law and must be given full retroactive
10   effect in all cases still open on direct review and as to all events, regardless of whether
11   such events predate or postdate our announcement of the rule.” Harper, 509 U.S. at 97.
12   Thus, a new rule of federal law is only required to be applied retroactively to the parties
13   of the case in which the new rule was announced. As such, Chevron remains controlling
14   in determining whether Taggart should be applied retroactively. See also, Glazner v.
15   Glazner, 347 F.3d 1212, 1216 (11th Cir. 2003) (citing Chevron and recognizing that the
16   Supreme Court has allowed for prospective-only application of newly announced rules
17   in civil cases).
18          So in considering the first of the Chevron factors, the overruling of clear past
19   precedent, it is plain that Taggart reversed the Ninth Circuit’s subjective standard that
20   had been the law for only one year and was not known by these parties until two years
21   after this litigation began and was decided. Thus, it could not have been relied upon by
22   PHH in considering its case management. As such, the first Chevron factor weights
23   against retroactive application of Taggart to the instant case.
24          The second Chevron factor also weighs against retroactive application in that
25   weighing the merits and demerits of this case in light of the contempt rule now
26   controlling will neither further nor hinder the new Taggart standard. This particular
27   case is premised upon a narrow set of facts and the application or non-application of the
28                                                 3
             Case 13-50461-btb     Doc 181     Entered 02/05/21 16:40:30      Page 4 of 7



 1   contempt standard will have no effect on the applicability of the easier standard in that
 2   there are no other cases directly related to this case that would be impacted or that
 3   remain pending. In fact, the parties in this case, and the Court, were playing by a known
 4   set of rules that were relied upon throughout the litigation of the merits of this case.
 5   Knowing the controlling law at the time, PHH chose to proceed and defend regardless of
 6   the law’s status and was well aware that the law would not support its view even under
 7   the Ninth Circuit’s old subjective standard. Likewise, the Marinos pursued the case
 8   based upon the same case law and gauged their case accordingly. Stated another way, a
 9   prospective only application of Taggart in light of this particular case, will neither
10   further nor hinder the new Supreme Court holding in the grander scheme of its
11   application.
12          As to the third Chevron consideration, without question, denial of retroactive
13   application of the lower contempt standard would not result in inequity to PHH. Again,
14   PHH was well aware of the potential exposure it had. On the flip side of the same coin,
15   the Marinos relied upon the law in place at that time in choosing to pursue their
16   litigation. Thus, none of the Chevron prongs are in favor of PHH’s request for
17   retroactive relief.
18          Besides, it would be wholly unjust to the Marinos, and a windfall to PHH, if the
19   Court were to allow PHH to benefit from a change in the law that occurred years after
20   this matter was fully litigated and has been pending on appeal for years, because of
21   PHH. And, that is based upon a contempt standard that is now actually easier than it
22   was under the prior Ninth Circuit Taggart standard. Obviously, the Marinos had no
23   control over the length of PHH’s appeals and should not be damaged beyond what they
24   have been because of a crowded Ninth Circuit docket and a long appeal wait. That would
25   plainly be unjust.
26          Finally, PHH should not be permitted to exploit the change of law to support a
27   request for a new hearing, especially because it specifically knew they were not entitled
28                                                 4
            Case 13-50461-btb       Doc 181    Entered 02/05/21 16:40:30     Page 5 of 7



 1   to one when they pursued their appeals. Besides, this Court has already considered and
 2   rejected PHH’s claims that it had acted appropriately.
 3   2.     FRBP 60 does not give PHH a basis for setting aside the judgment.
 4          Next, PHH seeks relief under FRBP 60(b). A motion for relief from a judgment
 5   under Bankruptcy Rule 9024, incorporates Rule 60(b) of the Federal Rules of Civil
 6   Procedure. United States v. Nutricology, Inc., 982 F.2d 394, 397 (9th Cir. 1992).
 7   However, “reconsideration of a judgment after its entry is an extraordinary remedy
 8   which should be used sparingly,” 11 Charles Alan Wright, Arthur R. Miller & Mary K.
 9   Kane, Federal Practice & Procedures: Civil 2D § 2810.1 (1995). See School Dist. No. 1J
10   v. AcandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); 12 James WM. Moore, et. al., Moore’s
11   Federal Practice - Civil §59.30[5][a][I] (3d ed. 2005).

12          Rule 60 encompasses all possible post-judgment relief and incorporates common
13   law principles of equity for granting new trials, 11 Charles Alan Wright, Arthur R. Miller
14   & Mary K. Kane, Federal Practice & Procedures: Civil 2D § 2810 (1995), and Rule 60
15   preserves the relief afforded by ancient remedies for relief from settled judgment while
16   abolishing the separate and independent use of those remedies. Id at §2851.
17          As a consequence, Rule 9024, incorporating as it does Rule 60, recognizes the
18   need “‘to preserve the delicate balance between the sanctity of final judgments and the
19   incessant command of a court’s conscience that justice be done in light of all the facts.’”
20   In re Kieffer-Miches, Inc., 226 B.R. 204, 209 (B.A.P.8th Cir. 1998), quoting Hoover v.
21   Valley West D M, 823 F.2d 227, 230 (8th Cir. 1987), in turn quoting Rosebud Sioux
22   Tribe v. A & P Steel, Inc. 733 F.2d 509, 515 (8th Cir. 1984). Due to this broad scope of
23   potential relief, under both rules “a bankruptcy court has wide latitude to reconsider and
24   vacate its own prior decisions . . .” Bialac v. Harsh Inv. Corp. (In re Bialac), 694 F.2d
25   625, 627 (9th Cir. 1982). But here, that would not be justified.
26
27
28                                                 5
            Case 13-50461-btb       Doc 181     Entered 02/05/21 16:40:30      Page 6 of 7



 1          A) FRBP 60(b)(5) doesn’t apply
 2            PHH seeks relief under either FRBP 60(b)(5) or FRBP 60(b)(6). But, a look at
 3   both, show neither provides a basis to rehear this litigation. First, Rule 60(b)(5) allows
 4   a court to set aside a judgment if it has been satisfied, released, discharged, or based on
 5   an earlier judgment that has been vacated, reversed or no longer equitable. Here,
 6   because none of those occurred, this Rule does not come into play.
 7          Knowing this, PHH tries stretching this Rule to include a significant change in the
 8   law as a basis to set aside the Court’s earlier decision. (Mot. p. 7, ln. 17-19). Although its
 9   true that Taggart is a significant case, the change in the law actually crafted a simpler
10   standard for courts in the Ninth Circuit to hold creditors in contempt. Thus, there is no
11   reason for the Court to set aside its earlier judgment under Rule 60(b)(5).
12          B) FRBP 60(b)(6) doesn’t apply
13          PHH also tries using FRBP 60(b)(6) to set aside the Court’s earlier ruling. This
14   Rule allows a court to set aside a judgment for “any other reason that justifies relief.”
15   But relief under this rule is reserved for “extraordinary circumstances.” Ashford v.
16   Steuart, 657 F.2d 1053, 1055 (9th Cir. 1981). See also Supermarket of Homes, Inc. V.
17   San Fernando Valley Bd. of Realtors, 786 F.2d 1400, 1410 (9th Cir. 1986). Here, PHH’s
18   motion does not provide such an extraordinary circumstance.
19   3.     PHH’s motion is not timely
20          Although PHH argues it acted timely within one month of this Court reopening
21   the case, it ignores the fact that it could have re-opened this case on its own at anytime
22   after the Ninth Circuit’s dismissal of its appeal back in February 2020. Instead, PHH
23   waited for this Court to reopen this case, plus waited another month, a total of 8 months
24   from the Ninth Circuit’s ruling, to request its Rule 60 relief. That’s not reasonable. See
25   FRBP 9024, Rule 60(c). Thus, this Court can deny the Motion as untimely.
26
27
28                                                 6
            Case 13-50461-btb      Doc 181     Entered 02/05/21 16:40:30     Page 7 of 7



 1   4.     Taggart was not controlling
 2          Ironically, the Ninth Circuit’s Taggart decision was entered on April 23, 2018, two
 3   years after this Court decided the Motion for Contempt in this case. See In re Taggart
 4   888 F.3d 438 (9th Cir. 2018). Although the earlier BAP decision in In re Taggart 548
 5   B.R. 275 (B.A.P. 9TH Cir. 2016)   came out in 2016 just months before this Court ruled on
 6   the Contempt Motion in this case, it was not binding on this Court. Bank of Maui v.
 7   Estate Analysis, Inc., 904 F.2d 470, 472 (9th Cir. 1990). And critically, that decision
 8   would not have changed this Court’s ruling. To start with, the Supreme Court lowered
 9   the Ninth Circuit’s subjective standard the BAP used in Taggart to an objective one.
10   Thus, the Supreme Court made it easier for this Court to confirm its earlier decision.
11                                                III
12                                       CONCLUSION
13          PHH’s Motion for relief from judgment should be denied. There are no grounds
14   for it. This Court does not have to consider Taggart retroactively. Besides, even if it did,
15   the Court’s decision would not have changed. Finally, PHH’s request for a new
16   evidentiary hearing should also be denied as it has no basis in fact or law.
17
18          DATED this 5th day of February 2021.
19
20          /s/ CHRISTOPHER P. BURKE, ESQ.
            CHRISTOPHER P. BURKE, ESQ.
21          702 Plumas St.
            Reno, Nevada 89509
22          (775) 333-9277
            Attorney for Christopher and Valerie Marino
23
24
25
26
27
28                                                 7
